Citation Nr: 1225283	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for a service-connected bilateral foot disability, diagnosed as bilateral pes planus and plantar fasciitis (herein "bilateral foot disability").


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2006 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The Board is aware that following a July 2010 Statement of the Case (SOC), which continued the denial of service connection for posttraumatic stress disorder (PTSD), the Veteran's representative provided a November 2010 statement expressing disagreement with that finding.  The Board has considered this statement constitutes a substantive appeal, but has determined that was not the representative's intent.  First, he specifically cites to 38 C.F.R. § 20.201, which pertains to filing a Notice of Disagreement, and he also states that consideration would be take in filing a substantive appeal after reviewing the SOC.  Such does not suggest an intent to file a substantive appeal at that time.  Second, when he filed a substantive appeal in April 2011, the representative only identified bilateral foot disability issue.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  The substantive appeal was also received in excess of one year from the rating decision and in excess of sixty days from the July 201 SOC, making it untimely.  38 C.F.R. § 20.302 (2011).  Thus, for the reasons stated above, the Board finds that the issue of PTSD is not currently on appeal.  


FINDING OF FACT

The Veteran's service-connected bilateral foot disability results in pain that is treated by the use of orthotics; however, a disorder that is "moderate" in severity has not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a service-connected bilateral foot disability, diagnosed as bilateral pes planus and plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5276, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


The Veteran's increased rating claim for a bilateral foot disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service medical records are of record.  The RO has obtained VA treatment records and the Veteran has submitted private treatment records.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA). 

In August 2009, the Veteran was afforded a VA examination.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Recognition is given to the fact that the report of the Veteran's foot examination is now in excess of two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the August 2009 VA examination.  The Veteran does not contend otherwise.  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   As the Board finds that the Veteran's disability level was constant throughout the appeal period, staged ratings are not warranted in the instant case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Court of Appeals for Veteran's Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Here, the Board notes that the Veteran is service-connected for a bilateral foot disability, diagnosed as bilateral pes planus and plantar fasciitis.  Pes planus, or flatfeet, is specifically outlined in the rating criteria; plantar fasciitis is not.  Accordingly, the Board will assess whether it is more favorable to rate the Veteran pursuant to DC 5276, which pertains to pes planus, or DC 5284, which pertains to all other foot injuries not covered in the foot diagnostic codes.  See 38 C.F.R. 
§ 4.71a.

Under DC 5276, a noncompensable rating is assigned for mild flatfeet (bilateral or unilateral) with symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  Id.

Diagnostic Code 5284 assigns a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury and a 30 percent rating for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, DC 5284.  

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

III.  Factual Background and Analysis

The Veteran is seeking a compensable rating for his service-connected bilateral foot disability.

At the August 2009 VA examination, the Veteran denied weakness, heat, redness, fatigability and lack of endurance pertaining to his feet.  He reported pain in his feet occurring at least once a week, lasting up to 30 minutes, which he said does not interfere with his occupation.  He described being able to stand and walk for one hour each.  Such impairment was deemed "mild" by the examiner.  The Veteran also stated he treats his bilateral foot disability with shoe inserts and ace bandages only.  On clinical evaluation, his gait was found to be normal as was his weight bearing and non-weight bearing alignment of the achilles tendon.  His achilles had normal alignment and no tenderness, and his toes had a normal range of motion and position.  The examiner found that the "joint is not painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, incoordination or lack of endurance following repetitive use" when repeated three times, and that there is "no estimated additional decrease in [range of motion] with flare-ups."  Bilateral foot X-rays were unremarkable.

VA treatment notes spanning from July 2009 to March 2011 are silent for complaints relating the Veteran's bilateral foot disability.

The above evidence is not illustrative of a foot disability that is moderate in severity as defined in DC 5276.  The Veteran's weight bearing and non-weight bearing alignment of the achilles tendon were found to be normal.  Inward bowing of the tendo achillis was not present, nor was there pain on manipulation of the foot.  The Veteran's current symptoms of occasional foot pain and using shoe inserts and an ace bandage are contemplated by the noncompensable rating, such that an increase is not warranted.

With respect to evaluating the Veteran's disability under DC 5284, here, the Board does not find the Veteran's reported frequency and severity of pain to equate to anything more than a slight disability.  The evidence depicts a disability that is manageable by shoe inserts and ace bandages, with pain occurring approximately on a weekly basis and lasting up to 30 minutes at a time, and having a minimal impact on the Veteran's daily life.  The Veteran's gait is unaffected by his disability, and he denied experiencing weakness, fatigability and lack of endurance as a result of his disability.  The VA examiner described his functional impairment as "mild" as a result of his subjective complaints.  Also, and significantly, none of the VA outpatient treatment records indicate complaints of bilateral foot problems.  Based on this evidence, the Board is unable to conclude that the Veteran's bilateral foot disorder is moderate in nature and, as such, an increased rating is not warranted on this basis.  

As there is no evidence of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with the Veteran's bilateral foot disability, DCs 5277--5283 are not for consideration. 

The Board has considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In light of the findings of the VA examiner that the Veteran's feet were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, a higher rating based on such factors is not for application.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral foot disability.  As such, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002). 


The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports full time employment and that he has not missed any time at work due to his disability.  See August 2009 VA examination report.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 



ORDER

Entitlement to an initial compensable rating for a service-connected foot disability, diagnosed as bilateral pes planus and plantar fasciitis, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


